ROBEIN, URANN,
SPENCER, PICARD & CANGEMI

(A Professional Law Corporation)
2540 SEVERN AVENUE, SUITE 400, METAIRIE, LA 70002
TELEPHONE: (504) 885-9994
FACSIMILE: (504) 885-9969
wie. ruspclaw.com

LOUIS L. ROBEIN, HI OF COUNSEL

JULIE RICHARD-SPENCER OED 46

MARIA C. CANGEMI ROBERT H. URANN

KEVIN MASON-SMITH * NANCY PICARD

PAULA M. BRUNER MARY MODENBACH WHITE
LAURA K. CLINE JEANNE CRESSON **

* ALSO ADMITTED IN INDIANA ** LL.M, BOARD CERTIFIED TAX ATTORNEY

jrichard@ruspclaw.com
August 16, 2021

Michael L. McConnell i
Clerk of Court

United States District Court
Middle District of Louisiana AUG 19 3

Russell B. Long Federal Building i

And U.S. Courthouse MIDDLE DISTR ISIANA
777 Florida Street D— a
Baton Rouge, LA 70801-1712 ee nnn

Re: United Steel, Pape and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO, CLC v.
ExxonMobil Oil Corporation
Civil Action No.: 3:1 1-cv-00645
Dear Mr. McConnell:

In accordance with your letter of August 16, 2021 concerning the captioned matter, copy
of which is enclosed, we are satisfied with the outcome of this matter and do not intend to file any

further response.
erelySyours,
we a
Julie Richard-Spence

FAAPPSAWPS IACLIENTS\USW_13_12\2CLOSED\Docks_Contracting_Out_20748_0171\MeConnell_081621_no_further_action.docx

JRS:glo
Enclosure
Case 3:11-cv-00645-BAJ-SCR Document6 08/16/21 Page 1of2

 

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA
OFFICE OF THE CLERIC

Michael L. McConnell Russell B. Long Federal Building & U.S. Courthouse

Clerk of Court 777 Florida Street, Suite 139
Baton Rouge, LA 70801-1712
Telephone: (225) 389-3500
Facsimile: {225} 389-3501

August 16, 2021

Julie Richard-Spencer

Robein, Urann, Spencer, Picard & Cangemi, APLC
2540 Severn Avenue, Suite 400

P.O, Box 6768

Metairie, Louisiana 70009-6768

RE: United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industria! and
Service Workers International Union, AFL-CIO, CLC v. ExxonMobil Oil Corporation

Civil Action No.: 3:1 1-cv-00645
Dear Ms. Richard-Spencer,

I have been informed by Judge Brian A. Jackson, who presided over the above-captioned
case, that it was recently brought to his attention that he owned stock in ExxonMobil
Corporation while he presided over this matter. As you know, following the filing of the case,
no appearance was entered by ExxonMobil or any counsel representing the Defendant. The
record of proceedings also reflects that shortly after filing the lawsuit, and before any
dispositive motions were filed or discovery commenced, you filed a motion seeking dismissal
of the case. Judge Jackson’s role in the case was limited to granting the motion that, in effect,
permitted you to withdraw the lawsuit.

Judge Jackson has assured me that his ownership of the stock neither affected nor
impacted his decision in this case, However, his stock ownership would have required recusal
under the Code of Conduct for United States Judges, and thus, Judge Jackson directed that I
notify you of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after
Case 3:11-cv-00645-BAJ-SCR Document6 08/16/21 Page 2 of 2

a judge has participated in a case:

[A] judge should disclose to the parties the facts bearing on
disqualification as soon as those facts are learned, even though
that may occur after entry of the decision. The parties may then
determine what relief they may seek and a court (without the
disqualified judge) will decide the legal consequence, if any,
arising from the participation of the disqualified judge in the
entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “[s]imilar considerations would apply when a
judgment was entered in a district court by a judge and it is later learned that the judge was
disqualified.”

With Advisory Opmion 71 in mind, you are invited to respond to Judge Jackson’s
disclosure of a conflict in this case, Should you wish to respond, please submit your response
on or before September 17, 2021. Any response will be considered by another judge of this
court without the participation of Judge Jackson.

Sinc

   
   

Michael L. McConnell
Clerk of Court

United States District Court
Middle District of Louisiana
